Citation Nr: 1550300	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  15-36 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased amount of an apportionment of the Veteran's VA compensation benefits. 


REPRESENTATION

Appellant represented by:	unrepresented

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from September 1996 to January 2009.  The appellant is the Veteran's spouse and custodian of his minor children.  The Board notes that, in documents of record, the Veteran has reported that he and the appellant have divorced, but there is no divorce decree of record at this time.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which awarded an apportionment of the Veteran's compensation benefits to the appellant for his minor children in her custody. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and/or the Veteran if further action is required.


REMAND

An October 2014 decision awarded an apportionment of the Veteran's compensation benefits to the appellant for his minor children in her custody.  Thereafter, in December 2014, the appellant entered a notice of disagreement with regard to the amount apportioned.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2015).  In the instant matter, the AOJ did not issue a statement of the case, but instead reconsidered the apportionment amount in July 2015 and denied an increase for the appellant.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, the issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In this regard, the Board notes that, because a grant of the appellant's claim for an increased apportionment would result in the payment of a lesser benefit to the Veteran, this case qualifies as a "contested claim."  See 38 C.F.R. § 20.3(p) (defining contested claim).  A claim for an apportionment is a "contested claim" and is subject to the provisions of 38 U.S.C.A. § 7105A (West 2014) and the special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2015); see also 38 C.F.R. §§ 20.500-20.504, 20.713 (2015). 

Under applicable criteria, all interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights. 38 C.F.R. § 19.100.  It is further required that upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the statement of the case. 38 C.F.R. 
§ 19.101.  Additionally, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim. 38 C.F.R. § 19.102. 

Therefore, the Veteran and his representative should also be provided with a copy of the statement of the case and, if the appellant perfects an appeal in a timely fashion, then the AOJ should follow proper contested claims procedures prior to returning the case to the Board.

Accordingly, the case is REMANDED for the following action:

Provide the appellant, as well as the Veteran and his representative, with a statement of the case regarding the issue of entitlement to an increased amount of an apportionment of the Veteran's VA compensation benefits.  Advise the appellant of the time period in which to perfect her appeal.  If the appellant perfects an appeal in a timely fashion, then the AOJ should follow proper contested claims procedures prior to returning the case to the Board.

The appellant and Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




